DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DOMINIQUE MORCE,
                                Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-827

                          [October 20, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan L. Vaughn, Judge; L.T. Case No.
312018CF000784A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

  Dominique Morce, Orlando, appellant.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                          *           *         *

    Not final until disposition of timely filed motion for rehearing.